Citation Nr: 0104943	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
calcified bursitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right shoulder 
calcified bursitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder.

4.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1948 to 
September 1952, and from July 1964 to August 1966.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

At the time the appellant's claims were filed, his attorney 
requested that the RO obtain the medical records from the VA 
facilities where the appellant had been examined or treated 
for his service connected conditions, yet he failed to 
identify any facilities.  The RO obtained records from the VA 
Medical Center in Tampa, however based on the attorney's 
continued assertions that the duty to assist has not been 
met, we cannot be certain that all of the outstanding 
evidence has been obtained and therefore cannot proceed to 
decide the pending appeal.

A letter from the Peace River Mental Health Clinic was 
obtained that addressed the appellant's post-traumatic stress 
disorder.  The letter indicated that the appellant had been a 
client since August 1997.  The records associated with his 
treatment there should be obtained.

The appellant through his attorney has claimed entitlement to 
a total rating for compensation based on individual 
unemployability.  This Remand serves as notice to the 
appellant that competent evidence that his unemployability is 
due to service connected disability has not been presented.  
In light of the fact that the appellant's former employers 
did not respond to the RO's request for information, a social 
and industrial field investigation should be undertaken.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant must be afforded an 
additional opportunity to identify any 
outstanding treatment records for any of 
his service-connected disabilities.  If 
additional records are identified, the RO 
should obtain them.  The RO should obtain 
the most recent treatment records from 
the VA Medical Center, Tampa.

2.  The RO should obtain the treatment 
records from the Peace River Mental 
Health Clinic.

3.  A field investigation should be 
undertaken with particular reference to 
the appellant's social and industrial 
adjustment over the past several years.  
Contact should be made with disinterested 
persons, representative businessmen, 
physicians, prior employers and co-
workers, tradespeople and others who may 
have knowledge of the appellant's social 
and industrial adjustment.  His 
occupational history should be verified 
through information obtained as to the 
character of work done by the appellant 
and the periods of employment.  
Information should also be verified as to 
absences from work and the reasons 
therefor, if known, together with 
verification of efforts by the appellant 
to obtain work.  Information should be 
obtained as to whether or not persons 
contacted have observed the appellant to 
manifest sighs or symptoms of illness, 
disease defect, abnormality or 
misconduct, especially alcohol use.  In 
connection with these observations, a 
detailed account of the facts observed 
and the dates of observation should be 
recorded.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a Supplemental Statement of the Case.  
The Supplemental Statement of the Case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




